                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )      Case No. 3:20-CR-078
                                                  )
WILLIAM JOSEPH LOY                                )


                                        ORDER

       On November 23, 2020, United States Magistrate Judge C. Clifford Shirley

conducted a change of plea hearing and filed a Report and Recommendation (“R&R”)

recommending: (1) that the Court find that the plea hearing in this case could not be further

delayed without serious harm to the interests of justice; (2) that the defendant’s plea of

guilty to the charge in Count One of the indictment be accepted; (3) that the defendant be

found guilty of that charge; (4) that a decision on whether to accept the plea agreement be

deferred until sentencing; and (5) that the defendant remain in custody until his sentencing

hearing. [Doc. 22]. No objections have been filed to the R&R, and the time for doing so

has now passed. See Fed. R. Crim. P. 59(b)(2).

       The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

Shirley’s R&R [Doc. 22] is ACCEPTED and ADOPTED in full.

       Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

       1. The plea hearing conducted in this case on November 23, 2020, could not
       have been further delayed without serious harm to the interests of justice;




Case 3:20-cr-00078-RLJ-DCP Document 25 Filed 12/08/20 Page 1 of 2 PageID #: 97
      2. The defendant’s plea of guilty to the charge in Count One of the
      indictment, that is, of knowingly failing to register as required by the Sex
      Offender Registration and Notification Act, in violation of 18 U.S.C. §
      2250(a), is ACCEPTED;

      3. The defendant is ADJUDGED guilty of Count One of the indictment;

      4. The decision whether to accept the parties’ plea agreement is
      DEFERRED until sentencing; and

      5. The defendant shall remain in custody until sentencing, which is
      scheduled to take place on Thursday, April 8, 2021, at 10:00 a.m. in
      Knoxville.

            IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




                                           2

Case 3:20-cr-00078-RLJ-DCP Document 25 Filed 12/08/20 Page 2 of 2 PageID #: 98
